ON MOTION FOR CLARIFICATION

SAWAYA, J.
We grant William Walker’s motion for clarification, withdraw our previous opinion dated April 19, 2002, and issue the following opinion in its place.
William Walker appeals the summary final judgment entered in favor of Winn-Dixie Stores, Inc. in the personal injury action Mr. Walker filed to recover damages following his slip and fall on the supermarket’s premises. Pursuant to Owens v. Publix Supermarkets, Inc., 802 So.2d 315 (Fla.2001), the benefit of which the trial court lacked when deciding the summary judgment motion, this court must reverse the judgment and remand the case for trial. We also reverse the cost judgment rendered in favor of Winn Dixie Stores, Inc.
REVERSED and REMANDED for further proceedings.
GRIFFIN and ORFINGER, R.B., JJ., concur.